DETAILED ACTION
The instant application having Application No. 16/687,989 filed on November 19, 2019 is presented for examination by the examiner.
The claims submitted September 2, 2021 in response to the office action of August 6, 2021 are under examination. Claims 1-6 and 9-11 are pending.

Claim Rejections - 35 USC § 112
The §112 rejections of the previous office action have been overcome by the amendments to the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoi et al. USPGPub 20120212842 (hereafter Hosoi) in view of Sashima et al. USPGPub 20210231928 (hereafter Sashima) and Gross et al. “Handbook of Optical Systems” (hereafter Gross).
Regarding claim 10, Hosoi teaches (Example 3, Fig. 7) “An imaging lens (Fig. 7, which is Example 3) comprising a first lens group (GR1) having a positive refractive power (paragraph 34 could be either, 
… (1-b22)xb32 ≤ 10.0 -----(1) (from the values below for b2 and b3 this expression is 2.02)
0.10 ≤ L1/TL ≤ 0.30      -------(2) (from the values below for L1 and TL this expression is 0.147)
where: b2: lateral magnification of the second lens group focused at a point in infinity (Table 16, conditional expression 1, b2=0.474) b3: lateral magnification of the third lens group focused at a point in infinity (Table 16, conditional expression 2, b3=1.618) L1: total length of the first lens group (from the data, D for surfaces 1-3 in Table 7 L1=6.178) TL: total optical length of the imaging lens (from the data, D, in Table 7, TL=42.037).”
However, Hosoi Example 3 fails to teach “3.0 ≤ (1-b22)xb32 ≤ 10.0 -----(1)”. 
Hosoi paragraphs 37-38 and 42-43 teach preferred ranges of 0.1 < b2 < 0.8 and 1.1 < b3 < 3.0, such that the possible values of expression (1) overlap the claimed range. For example b2=0.1 and b3 = 2.0 yields a value of 3.96 which is in the claimed range. Paragraphs 39 and 44 explain why b2 and b3 are constrained to be in these preferred ranges. 
Hosoi, example 3 discloses the claimed invention except for a value of expression 1 involving b2 and b3 greater than 3.0. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose b2 and b3 within the ranges disclosed by Hosoi such that expression 1 was between 3 and 10, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Examples 1 and 5, Figs. 1 and 13 of Hosoi teach third lens groups with a positive and a negative lens. 
Sashima teaches “An imaging lens (Fig. 3) comprising a first lens group having a positive refractive power (Fig. 3 “G1(+)”), a second lens group having a positive refractive power (Fig. 3 “G2(+)”), and a third lens group having a negative refractive power (Fig. 3 “G3(-)”), disposed in sequence from the object side (see order in Fig. 3), wherein focusing from a point at infinity state to an object at the near point is performed by moving the second lens group along an optical axis toward the object side while fixing the first lens group and third lens group (see Fig. 3 “(FOCUSING)” is performed by only moving the second lens group), … 
wherein the third lens group has at least one lens with positive refractive power (L31), and has at least one lens two lenses with negative refractive power (L32 and L33).”
Thus Hosoi Example 3 discloses the claimed invention except that one negative lens is used instead of a positive and two negative lenses. Examples 1 and 5 of Hosoi shows that a positive/negative pair of lenses is an equivalent structure in the art. 
Sashima teaches third lens groups with either one negative and one positive lens (Fig. 1) or two negative and one positive lens (Fig. 3).
Gross teaches (pages 378-379) “Zero Power Operations” that “there are some typical operations, which help in finding a design with better performance”. These include “11. Splitting a element into two lenses which are very close together but with the same total refractive power. 12. Replacing a thick lens by two thin lenses, which have the same power as the two refracting surfaces”.

Thus Hosoi teaches the claimed invention except for constituting the third lens group as either one or two lenses rather than the claimed configuration of one positive lens and at least two negative lenses. Sashima teaches that a ++- lens assembly can have a third lens group with either one positive and one negative lens or three lenses, one positive, two negative. Gross teaches that splitting lenses into two lenses that have the same total refractive power is within ordinary skill and can result in a lens design with better performance.  
 Therefore, because these two negative third lens groups were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a positive/negative/negative triplet for a single negative lens, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B). One would have been motivated to make such a substitution because Gross teaches that splitting a lens into two lenses can result in a lens design with better performance. 
	
 Regarding claim 11, Hosoi teaches (Fig. 16) “An imaging device (Fig. 16) comprising an imaging lens set forth in claim 10, and an image capture element (120), disposed on the image side of the imaging lens (see Fig. 16), for converting the optical image formed by the imaging lens into an electrical signal (this is what imaging devices do, see paragraph 16).”

Allowable Subject Matter
Claims 1-6 and 9 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “the positive lens satisfies the following conditional 
Hosoi has at least one positive lens in the first lens group and it is well known that glasses with anomalous partial dispersion ratios can be used to control chromatic aberrations, however the prior art fails to teach or reasonably suggest the specific arrangement of the above limitation taken in context of the claim as a whole.  

Response to Arguments
Applicant’s arguments, see page 7 of the remarks filed 9/2/2021, with respect to the rejection(s) of claim(s) 10-11 under §103 over Hosoi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Sashima et al. USPGPub 2021/0231928 and Gross et al. “Handbook of Optical Systems”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872